Citation Nr: 0802249	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in White River Junction, Vermont


THE ISSUE

Entitlement to an increased (compensable) rating for removal 
of undescended right testicle.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from January 1951 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision in 
which the RO denied the claim on appeal.  The veteran timely 
perfected an appeal.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has one functioning testicle.


CONCLUSION OF LAW

The criteria for a compensable rating for removal of 
undescended right testicle have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 7524 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  See also Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2006).

In an August 2004 pre-rating letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate an increased rating claim as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  This letter clearly met 
Pelegrini's content of notice and timing requirements  
Moreover, the SOC set forth the criteria for all higher 
ratings for the disability at issue, which suffices for 
Dingess/Hartman.  

While the RO has not furnished to the veteran notice as to 
the information and evidence necessary to establish an 
effective date in the event of the grant of an increased 
rating, on these facts, such omission is not shown to 
prejudice the veteran.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  Because the Board herein denies 
the claim for increase, mo effective is being, or is to be, 
assigned, there can be no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

The Board also finds that the RO has taken appropriate action 
to comply with the duty to assist the veteran with the 
development of his claim.  The record includes service 
medical records and VA treatment records.  While the Board 
acknowledges that the veteran has not been provided a VA 
examination in relation to his claim, such examination is not 
required in this case.  The veteran was informed in the 
August 2004 letter that the only way for him to be granted an 
increase in disability rating would be to show that he had 
undergone removal of the nonservice-connected testicle, and 
neither the veteran nor his representative has alleged, or 
submit ted any evidence, to even suggest that such has been 
accomplished.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).   Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The veteran's service-connected disability has been rated 
under Diagnostic Code 7524 for removal of testis, and the 
veteran is currently receiving special monthly compensation 
for loss of a creative organ.  Diagnostic Code 7524 provides 
for a noncompensable rating for removal of one testis, while 
a 30 percent rating is warranted for removal of both testes.  
38 C.F.R. § 4.115b, Diagnostic Code 7524.  A note to 
Diagnostic Code 7524 provides that, in cases of the removal 
of one testis as the result of a service-incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.  

VA treatment records from 2003 and 2004 show complaints of a 
groin rash, but there is no evidence of loss or 
nonfunctioning of the nonservice-connected testicle.  As 
noted earlier, the veteran was informed in August 2004 that 
in order to warrant an increased rating for his disability, 
he must submit evidence of loss or nonfunctioning of the 
nonservice-connected testicle.  The veteran has not even 
alleged loss or nonfunctioning of the nonservice-connected 
testicle, much less submitted medical evidence even 
suggesting that he has experienced such an increase in 
disability to meet the criteria for a 30 percent rating under 
Diagostic Code 7524, and no other provision of the rating 
schedule provides a basis for assignment of a compensable 
rating.  As such, the Board finds that a compensable 
disability rating for removal of right undescended testicle 
is not warranted.

In reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim,  the Board is unable to find that there 
is an approximate balance of positive and negative evidence 
so as to warrant a favorable decision.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A compensable disability rating for removal of undescended 
right testicle is denied..



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


